DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 

Response to Arguments

Applicant's arguments directed to the newly amended claims filed 1/8/2021 have been fully considered but they are not persuasive. Contrary to the arguments, the cited prior art teaches temperatures within and/or at the claimed ranged.  As previously discussed, Huang teaches Si is generally understood to be deposited at first temperatures below 600C.  As taught in Tsai, annealing may be performed at with rapid thermal annealing (RTP) with a peak second  temperature of about 800C.  Note, a “peak” temperatures infers a range of temperatures with a Peak (high temperature).  


Claim Objections
Claim 1 objected to because of the following informalities: 
The meets and bounds of claim 1 are not explicitly clear.  Claim 1 recites “substantially no plasma”.  The standard is unclear, as the claim does not define what is to be considered “substantially no plasma” nor does the limitation exclude plasma.  Various embodiments disclosed in the Applicant’s own specification explicitly teach a “plasma of a oxidant” achieves the desired result of oxidizing the layer. Paragraph 40 states “substantially no plasma” and subsequently discloses a example of a thermal oxidation, thereby suggesting even thermal oxidation is a plasma oxidation.  Then in the  immediate next paragraph 41, goes on to teach “plasma oxidants” may be used.  From the disclosure it appears plasma oxidation could be considered “substantially no plasma”.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20200006084 A1) in view of Huang et al (US 20200035811 A1).

Regarding claims 1 and  19, Tsai et al. teaches a method of forming a silicon oxide capping layer, the method comprising:
conformally depositing a silicon layer [500] on a surface of a substrate material (Tsai Fig. 9),  
the surface having a three dimensional feature [252] formed thereon (Tsai Fig. 7,9),  
the substrate material comprising SiGe (Tsai ¶29), 
the silicon layer having a thickness in a range of about 1 nm to about 3 nm (Tsai ¶44),  
the silicon layer deposited however is silent upon the specific temperature in which it is deposited at.  At the time of the invention it would be expected that the silicon layer would be deposited at a temperature less than or equal to about 700 C.  This temperature range was a known standard processing parameter routinely selected for the purpose.  For support see Huang et al. which shares has a common assignee with 
the silicon layer comprising substantially no germanium atoms (depositing the layer under the same conditions of under 700 (i.e. claimed “350 to about 600 C” is understood to achieve the same results.)1; 
treating (Tsai Fig. 10 - i.e anneal step after deposition below 700 degrees or 800 degrees RTP)2 to form a silicon cap with fewer defects and improved electrical properties relative to the silicon layer (Tsai Fig. 10 - Treating/heating the layer under the same conditions of 700-800 degrees is understood to achieve the same results.  ¶45 of Tsai teaches 800C peak temperature RTP.)3;  
the silicon cap comprising substantially no oxygen atoms nor germanium atoms (Depositing and treating/heating the layer under the same conditions of under 700 degrees is understood to achieve the same results.)4;   and 
oxidizing (by exposing to an oxidant with “substantially no plasma” Note: this limitation does not exclude plasma.) the silicon cap to form a silicon oxide capping layer [600] on the silicon cap by a controllable, tunable and conformal process (Tsai Fig. 12 & ¶55- Tsai does not state anywhere in the disclosure that plasma is used for oxidation.  Thus it can be understood “substantially no plasma” is used, noting the limitation does not exclude or require plasma.).

Wherein depositing the silicon layer, forming the silicon cap and oxidizing the silicon cap are conducted in a processing system without breaking vacuum (Tsai ¶41 – uses a cluster tool and keeps the work piece under vacuum.  It is noted, Tsai doe disclose a alternative where vacuum may be broke during a possible transfer.  In this senerio a extra step of removing any native oxide that may form would be required.  As then subsequently described transferring under vacumm (no oxygen) such unwanted oxidation is avoided.  With this teaching and disclosure in paragraph 41 of Tsai, it is directly inferred or at least obvious should one of ordinary skill desire to omit the identified problem of native oxide forming if exposed to oxygen during processing, one would simply keep the workpiece under vacuum to avoid the issue altogether.  
Additional, Huang ¶32 explicitly states the annealing step is “in-situ” and defines that to mean not breaking vacuum between deposition and the heat treatment. Note, the various process steps are performed at various temperatures.  The claim does not specify a specific temperature or range to specifically distinguish a “second temperature.”)
As such in view of ¶41 of Tsai and/or ¶32 of Huang maintaining a vacuum during processing to prevent unwanted oxidation of surfaces would be a obvious expectation to one of ordinary skill in the art at the time of the invention, as avoiding unwanted oxidation eliminates extra steps of having to remove native oxides thereby reducing costs, time, etc.. 

Regarding claim 20, Tsai et al. in view of Huang et al. teaches a method of forming a gate dielectric and replacement metal gate, the method comprising: 
conformally depositing a silicon layer on a surface of a substrate material, the surface having a three dimensional feature formed thereon, the substrate material comprising SiGe, the silicon layer having a thickness in a range of about 1 nm to about 3 nm, the silicon layer comprising substantially no germanium atoms (see above regarding claim 19); 
treating the silicon layer without breaking vacuum to form a silicon cap with fewer defects and improved electrical properties relative to the silicon layer, the silicon cap comprising substantially no oxygen atoms nor germanium atoms; oxidizing the silicon cap to form a silicon oxide capping layer [600] on the silicon cap (see above regarding claim 19);  
depositing a dummy poly layer (i.e. dummy gate) on the silicon oxide capping layer(dummy gate dielectric 600)  (Tsai Fig. 14 and ¶23, 57, 59); 
removing the dummy poly layer and the silicon oxide capping layer(Tsai Fig. 14 and ¶23, 57, 59)5;  and 
forming a replacement metal gate on the silicon cap (Tsai Fig. 14 and ¶23, 57, 59);
(Tsai ¶41 – uses a cluster tool and keeps the work piece under vacuum.  It is noted, Tsai doe disclose a alternative where vacuum may be broke during a possible transfer.  In this senerio a extra step of removing any native oxide that may form would be required.  As then subsequently described transferring under vacumm (no oxygen) such unwanted oxidation is avoided.  With this teaching and disclosure in paragraph 41 of Tsai, it is directly inferred or at least obvious should one of ordinary skill desire to omit the identified problem of native oxide forming if exposed to oxygen during processing, one would simply keep the workpiece under vaccumm to avoid the issue altogether.  
Additional, Huang ¶32 explicitly states the annealing step is “in-situ” and defines that to mean not breaking vacuum between deposition and the heat treatment. Note, the various process steps are performed at various temeratrues.  The claim does not specify a specific temperature or range to specifically distinguish a “second temperature.”)
As such in view of ¶41 of Tsai and/or ¶32 of Huang maintaining a vacuum during processing to prevent unwanted oxidation of surfaces would be a obvious expectation to one of ordinary skill in the art at the time of the invention, as avoiding unwanted oxidation eliminates extra steps of having to remove native oxides thereby reducing costs, time, etc.. 



Claims 2-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Huang et al in view of Koh et al. (US 20190157269 A1)

Regarding claim 2, Tsai et al. in view of Huang et al. teaches a method of claim 1, further comprising cleaning the surface before depositing the silicon layer by exposing the surface to a remote plasma etch process (Tsai ¶36 – dry etch chamber for cleaning implies, performing cleaning by plasma etching as plasma etching is a dry etching process.  As disclosed in the recited paragraph trimming  and cleaning are combined to achieve CD of the SiGe fins before depositing the Si layer.).
	For additional support of the above assertion see Koh et al. paragraphs 28 and 44.  Relevant portion of ¶44 reproduced below, noting ¶28 teach the fin may be SiGe.

“For example, a dry cleaning process may use SiConi etch, which is a remote plasma assisted dry etch process involving the simultaneous exposure of an object to H.sub.2, NF.sub.3 and NH.sub.3 plasma by-products. For example, a wet cleaning process may involve use of diluted hydrofluoric acid (DHF) solution to clean the surfaces of the S/D features 104A and 104B.”

As taught in Koh, one would recognized remote plasma etching as the dry etching taught in in Tsai.  .It would have been obvious to one of ordinary skill in the art at the time of the invention to select and standard dry etch process such as remote 6,7 (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 





Regarding claim 3, Tsai et al. in view of Huang et al. in view of Koh et al. teach a method of claim 1, wherein the substrate material comprises SiGe (see above regarding claim 19).


Claim 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Huang et al in view of Koh et al. in view of Cheng et al. (US 9425196 B1)


Regarding claim 4, Tsai et al. in view of Huang et al. teach a method of claim 3, however are silent upon wherein the substrate material comprises less than or equal to about 30% germanium on an atomic basis.  This recited percentage is the standard 
Description Paragraph - DETX (31):


    PNG
    media_image1.png
    476
    759
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the Si to Ge ratio  through routine experimentation and optimization to obtain optimal or desired device performance because the Si to Ge ratio xis a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 5, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 3, wherein the silicon cap comprises substantially no germanium (see above regarding claim 19).


Regarding claim 6, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein the surface has a three dimensional (see above regarding claim 19).


Regarding claim 7, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein the silicon layer has a thickness in a range of about 1 nm to about 3 nm (see above regarding claim 19).


Regarding claim 8, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein the first temperature is less than or equal to about 700 C (see above regarding claim 19).


Regarding claim 9, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein treating the silicon layer comprises a rapid thermal processing (RTP) process and the second temperature is in a range of about 600 OC to about 800 C (see above regarding claim 19).


Regarding claim 10, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, wherein treating the silicon layer (see above regarding claim 19).


Regarding claim 11, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 1, further comprising oxidizing the silicon cap (see above regarding claim 19).


Regarding claim 12, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 11, wherein oxidizing the silicon cap comprises exposing the silicon cap to an oxidant comprising substantially no plasma (see above regarding claim 19 – Note Tsai does not teach oxidizing with a plasma.).


Regarding claim 13, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 12, wherein exposing the silicon cap is performed at a temperature in a range of about 600 OC to about 700 OC (see above regarding claim 19).

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Huang et al in view of Koh et al. in view of Cheng et al. in view of Wang et al. (US 9425196 B1)

Regarding claim 14, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. teach a method of claim 11, however are silent upon wherein oxidizing the silicon cap comprises exposing the silicon cap to a plasma of an oxidant.  At the time of the invention oxidation of a Si layer was a known conventional process which may be accomplished by several different functionally equivalent processes.  As described in Wang et al. paragraph 40:
[0040] The sidewalls of the first poly silicon layer 202 exposed by the first openings 204 may be oxidized by any appropriate process, such as a thermal oxidation process, a chemical oxidation process, or a plasma oxidation process, etc. In one embodiment, a thermal oxidation process is used to oxidize the sidewalls of the first poly silicon layer 202 to form the liner silicon oxide layer 206.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the oxidizing step to use any of the conventional techniques (i.e. thermal, chemical or plasma oxidation), since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 15, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 14, wherein (see above regarding claim 19).

Regarding claim 16, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 11, wherein the silicon cap is oxidized to a predetermined depth (see above regarding claim 19).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth through routine experimentation and optimization to obtain optimal or desired device performance because the depth is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05



Regarding claim 17, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 11, wherein the silicon cap is oxidized to a predetermined concentration of atomic oxygen (see above regarding claim 19).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the oxygen 


Regarding claim 18, Tsai et al. in view of Huang et al. in view of Koh et al. in view of Cheng et al. in view of Wang et al. teach the method of claim 11, wherein the silicon cap is oxidized conformally (see above regarding claim 19).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/18/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2112.  
        2  Tsai ¶45 – “The spike annealing process may be performed using the following process parameters or conditions: a peak annealing temperature that is maintained to be in a range between about 800 degrees Celsius” Note this is peak temperature annealing.  If the peak is “about 800”, is it inferred and understood a finite amount of annealing occurs below the peak temperature and is  clearly within the claimed range.  Further note, the disclosed peak temperature of 800 C overlaps with the climed range.
        3 See MPEP §2112.  
        4 Id.  
        5 Tsai ¶57 - “in FIG. 14, the portion of the dielectric layer 600 located over/above the fin structures 250-255 are removed during a dummy gate etch process”
        6 KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385.
        7 In re Leshin, 125 USPQ 416.